
	

113 HR 5692 IH: Ebola Prevention Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5692
		IN THE HOUSE OF REPRESENTATIVES
		
			November 12, 2014
			Mr. Poe of Texas introduced the following bill; which was referred to the Committee on Foreign Affairs
		
		A BILL
		To restrict passports for travel to or use in certain countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Ebola Prevention Act of 2014.
		2.Restriction of passports for travel to or use in certain countries
			(a)In generalDue to the imminent danger to the public health and pursuant to section 1 of the Act entitled An Act to regulate the issue and validity of passports, and for other purposes, approved July 3, 1926 (22 U.S.C. 211a), commonly known as the Passport Act of 1926, the Secretary of State shall designate all passports as restricted for travel to or for use in
			 Guinea, Liberia, and Sierra Leone.
			(b)ExceptionThe restriction on passports described in subsection (a) shall not apply with respect to any travel
			 to for use in Guinea, Liberia, or Sierra Leone the purpose of which the
			 Secretary of State determines to be for diplomatic, health care,
			 humanitarian, journalistic, or military reasons.
			(c)ReportingNot later than 120 days after the date of the enactment of this Act, the Secretary of State shall
			 submit to the Committee on Foreign Affairs of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a report on the
			 implementation of this Act.
			
